Citation Nr: 0726288	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on July 11, 2003 at 
Evanston Regional Hospital.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1957 to October 
1960.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Fort Harrison, 
Montana, that determined that the veteran was not entitled to 
payment or reimbursement for the cost of private medical 
expenses incurred on July 11, 2003 at Evanston Regional 
Hospital.    

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The Board notes that at the videoconference hearing, the 
appellant submitted additional evidence in support of the 
claim to the Board and he waived his right to have the case 
remanded to the RO for review of the additional evidence.  
Therefore, the Board finds that a remand for the RO's initial 
consideration of this evidence is not required and the Board 
may proceed with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran received private medical care at the Evanston 
Regional Hospital on July 11, 2003.

2.  VA payment or reimbursement of the cost of the private 
medical care provided July 11, 2003 was not authorized prior 
to the veteran undergoing that care.

3.  The evidence establishes that the veteran filed for 
reimbursement of his medical treatment on August 2, 2004 more 
than 90 days after the treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on July 11, 2003 at Evanston Regional 
Hospital have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-1008 (2006). 
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

A claimant for payment or reimbursement under 38 U.S.C.A. 
§ 1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. 
§ 1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500).  38 C.F.R. § 17.1004(b).  

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

Analysis

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

Review of the record shows that the veteran was treated at 
the Evanston Regional Hospital emergency room on July 11, 
2003 for urinary complications.  The medical treatment was 
for a non-service connected disability.   

An administrative note from the VAMC indicates that on 
September 24, 2003, Evanston Regional Hospital phoned the 
VAMC and inquired about the status of the reimbursement 
claim.  The VAMC informed them that they could not determine 
if a claim had been received.  Evanston Regional Hospital 
indicated that they would send in the claim again.  

On August 2, 2004, VAMC received the claim from Evanston 
Regional Hospital for the private medical treatment in the 
emergency room on July 11, 2003.  

As the veteran filed the claim over 90 days after he was 
discharged from Evanston Regional Hospital, he is ineligible 
to receive payment as set forth in 38 C.F.R. § 17.1004(d).  
While the Board is sympathetic to the veteran's situation, it 
cannot grant the veteran's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-8, 
including the filing requirements under 38 C.F.R. § 17.1004.  
As the veteran's claim failed to meet the filing requirement 
under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
veteran's claim is without legal merit.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's claim for reimbursement of private medical expenses 
incurred on July 11, 2003.  The facts as to the date of 
receipt of the claim are not in dispute.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Evanston Regional Hospital on 
July 11, 2003 is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


